ORDER
PER CURIAM.
Shirley J. Hewitt (Tenant) appeals from the trial court’s grant of summary judgment in favor of Joseph A. Frisella (Landlord) on Tenant’s claims for injuries resulting from a fall on Landlord’s premises. On appeal, Tenant contends the trial court erred in granting Landlord’s motion for summary judgment because there are genuine issues of material fact as to whether Landlord had a duty to keep the stairs in a reasonably safe condition.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).